Title: From Thomas Jefferson to Pa., Democratic Republican Delegates of Philadelphia, 25 May 1808
From: Jefferson, Thomas
To: Philadelphia, Pa., Democratic Republican Delegates of


                  
                     May 25. 1808.
                  
                  To the Delegates of the Democratic republicans of the city of Philadelphia in general ward committee assembled.
                  The epoch, fellow-citizens, into which our lot has fallen, has indeed been fruitful of events, which require vigilance, & embarras deliberation. that, during such a period of difficulty, & amidst the perils surrounding us, the public measures which have been pursued should meet your approbation, is a source of great satisfaction. it was not expected, in this age, that nations, so honorably distinguished by their advances in science and civilization, would suddenly cast away the esteem they had merited from the world, and, revolting from the empire of morality, assume a character in history, which all the tears of their posterity will never wash from it’s pages. but, during this delirium of the warring powers, the ocean having become a field of lawless violence, a suspension of our navigation for a time was equally necessary to avoid contest, or enter it with advantage. this measure will indeed produce some temporary inconvenience; but promises lasting good by promoting among ourselves the establishment of manufactures hitherto sought abroad, at the risk of collisions no longer regulated by the laws of reason or morality.
                  It is to be lamented that any of our citizens, not thinking with the mass of the nation as to the principles of our government, or of it’s administration, and seeing all it’s proceedings with a prejudiced eye, should so misconcieve and misrepresent our situation as to encourage aggressions from foreign nations. our expectation is that their distempered views will be understood by others as they are by ourselves. but should wars be the consequence of these delusions, & the errors of our disatisfied citizens find atonement only in the blood of their sounder brethren, we must meet it as an evil necessarily flowing from that liberty of speaking and writing which guards our other liberties: and I have entire confidence in the assurances that your ardor will be animated, in the conflicts brought on, by considerations of the necessity, honor & justice of our cause.
                  I sincerely thank you fellow-citizens for the concern you so kindly express for my future happiness. it is a high & abundant reward for endeavors to be useful; and I supplicate the care of Providence over the well-being of yourselves & our beloved country.
                  
                     Th: Jefferson
                     
                  
               